Title: From George Washington to Lamar, Hill, Bisset, & Company, 15 July 1773
From: Washington, George
To: Lamar, Hill, Bisset, & Company



Gentn
Mt Vernn Virga July 15th 1773.

Inclosed you have a Letter from Mr Henry Hill respecting some Flour which I proposd Shipping to your House. You have

also a Bill of Lading for Eighty Barrels of it with the Invoice by the Molly Thomas Conway which I expect will be found of the best quality—In return for this please to send me four Pipes of your particular, or best Wines, as it is for my own drinking I want it, and understand that the last years Vintage was remarkably fine. I expect you will likewise, from Mr Newton of Norfolk, receive Ninety Barrls of Burr Midlings belonging to me, which in my opinion makes better Bread than common Flour—These you will also dispose of for Wines of good quality, & Ship me the whole by the return of Captn Conway who comes directly to my own Door, & is a Person on whose care I can rely.
If, contrary to my expectation, it should happen that, Mr Newton has disposd of these Midlings before my Order for Shipping of them gets to hand, and the Eighty Barls of Superfine Flour should not amt to the cost of four Pipes of Wine of the first quality, you will please nevertheless to send them, & draw upon Robt Cary Esqr. & Co. of Londn for the difference.
By the first good opperty to York River please to send for the use of Mr John Parke Custis my Ward (who is approaching towards the age of 21 yrs) four Pipes also of your very best Wine, & consign them to his Steward Mr James Hill at the Capitol Landing, near Williamsburg. Inclosd is an Order upon Robt Cary Esqr. & Co. as above for the Cost. I hope I shall meet with no disappointment in the quality of these wines & am Gentn Yr Most Obedt Servt

Go: Washington


P.S. Please to send me a large Box of Fresh Citron.

